                       IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                    CRIMINAL ACTION NO. 3:19-CR-00035-KDB-DCK
 UNITED STATES OF AMERICA,

                  Plaintiff,

     v.                                                          ORDER

 ROBERT MCCOY JR.,
 MISTY MCCOY,

                  Defendants.


          THIS MATTER is before the Court on the motion of the government to lift the stay

previously issued based on the defendants’ violation of pretrial diversion agreements, (Doc. No.

25), and Robert McCoy Jr.’s response in opposition, (Doc. No. 26).

          The defendants entered pretrial diversion agreements requiring them, among other things,

to comply with any order in the related bankruptcy case. (Doc. No. 25-1 at 3). The agreements

provide that the United States Attorney may revoke pretrial diversion and initiate prosecution for

the underlying criminal offense for any violation of the agreements. (Id. at 1). Robert McCoy Jr.

argues that conduct prior to the signing of the agreement on May 23, 2019, could not constitute a

violation. (Doc. No. 26: Response at 2). However, this Court, in the underlying bankruptcy case,

found the defendants in violation of Court orders for filing “wholly inadequate” financial

statements on October 20, 2019, and November 26, 2019, among other things. (Case No. 3:18-cv-

630, Doc. No. 60: Show Cause Order at 8-9). Accordingly, the Court finds sufficient grounds to

lift the stay in this matter.

          IT IS, THEREFORE, ORDERED that the government’s motion, (Doc. No. 25), is

GRANTED, and the stay is lifted.
       IT IS FURTHER ORDERED that the case as to Misty McCoy is DISMISSED without

prejudice as abated by death.



                                  Signed: February 6, 2020
